Citation Nr: 0311189	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected status postoperative laminotomy L5-S1, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased initial disability rating for 
service-connected carpal tunnel syndrome, left (major), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967 and from November 1991 to January 1995 as shown 
by his DD Forms 214. He also had an unverified period of 
service from September 1975 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, granted service 
connection for status postoperative laminotomy L5-S1 and 
assigned a 20 percent disability rating for that disorder; 
and granted service connection for carpal tunnel syndrome, 
left (major), and assigned a 10 percent disability rating for 
that disorder. 

In July 1997, the Board remanded the claims for an increased 
disability rating for service-connected status postoperative 
laminotomy L5-S1, and for carpal tunnel syndrome, left 
(major).  The Board also remanded the issue of an increased 
disability rating for early degenerative changes of lower 
thoracic spine.  In a December 2000 rating decision, the RO 
granted a 10 percent rating for the thoracic spine disorder 
effective from the day after the veteran's discharge from 
service.  Given that the RO assigned the maximum rating for 
the veteran's thoracic spine disorder with the earliest 
possible effective date, this issue is no longer on appeal.

The claim for an increased disability rating for service-
connected status postoperative laminotomy L5-S1 will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Carpal tunnel syndrome of the left upper extremity is 
manifested by no more than mild incomplete paralysis.



CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
statement of the case, the supplemental statements of the 
case, and a letter sent to the veteran in December 2001, 
which specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in December 2001, 
the RO asked the veteran to identify records relevant to his 
claim.  The December 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, the 
RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that it has characterized the issues of 
entitlement to increased ratings in order to comply with the 
opinion by the United States Court of Veterans Appeal (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue mistakenly treated the right-testicle claim as one for 
an increased evaluation for service connected residuals of 
surgery to the right testicle, rather than as a disagreement 
with the original rating award, which is what it was.

As in Fenderson, the RO in this case has also identified 
these issues on appeal as claims for an increased disability 
rating for the appellant's service connected disabilities, 
rather than as a disagreement with the original rating for 
these disorders.  However, the statements of the case 
provided the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for this 
disorder, and the record indicates that the veteran is aware 
that her appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned this disability.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).





Increased rating-carpal tunnel syndrome of the left upper 
extremity

The veteran's left arm and hand is his major, or dominant, 
extremity.  For disability of the median nerve affecting the 
major extremity, complete paralysis of the median nerve 
contemplates the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, and warrants a 70 percent rating.  
38 C.F.R. § 4.124a, Code 8515.  

For incomplete paralysis, if severe, a 50 percent rating is 
warranted; for moderate incomplete paralysis, a 30 percent 
rating is warranted; if mild, a 10 percent rating is 
warranted.  Id.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  

According to a February 1995 VA examination report, the 
examiner noted by history that the veteran was treated for 
carpal tunnel syndrome of the left hand during service.  The 
veteran refused to undergo surgery to relieve the pain 
because he had the same procedure on his right hand, and he 
felt it was unsuccessful.  Physical examination revealed that 
there was no atrophy visible in the upper extremities, 
including the small muscles of the hand.  The phalanx test 
was negative bilaterally and the veteran had a negative 
Tinel's sign.  When the finger percussion was carried out 
over the left carpal tunnel, the veteran complained of 
discomfort over the right biceps muscle.  

According to a December 1997 VA examination report, the 
examiner noted that the veteran began to experience numbness 
in all the fingers and thumb of his left hand.  He was 
diagnosed with carpal tunnel syndrome at the time, and was 
advised to undergo a carpal tunnel release.  The veteran 
refused because he had the same procedure performed on his 
right hand, which he felt was unsuccessful.  He was issued 
splints for his left wrist.  He had not had any treatment for 
his carpal tunnel syndrome since his discharge from service.

Physical examination of the left upper extremity revealed 
that his hand was well callused.  There was no evidence of 
any thenar or hypothenar atrophy in the left hand.  There was 
no evidence of a Tinel's sign about the left wrist and his 
Phalen tests were negative.  There was no evidence of an ate 
hand.  The grips in both hands were at 85 percent of normal, 
but the examiner noted that the veteran did not appear to be 
giving his maximum effort.  The veteran was able to make a 
tight fist with his left hand in the sense that all the 
fingertips touched the palm but he appeared to have some 
weakness in the DIP joint of the middle finger.  He had 
excellent functions of pinch, hook, and grasp, as well as 
apposition.  When an attempt was made to determine the 
sensation in the left upper extremity, the veteran denied any 
sensation in the radial, medial, or ulnar nerve 
distributions.  The examiner observed, however, that the 
veteran had no difficulty tying his shoes.

The examiner diagnosed the veteran with possible carpal 
tunnel syndrome of the left wrist.  The examiner questioned 
the veteran's voracity regarding his symptoms in the left 
hand because of the findings during the sensory examination.  
According to the examiner, a carpal tunnel syndrome certainly 
should not affect the radial nerve.  Before his true 
disability could be evaluated, the examiner recommended that 
the veteran under an EMG and nerve conduction velocity 
studies.  Except for the sensory findings in the veteran's 
left upper extremity, there were no other indications that he 
had any significant compression of either the ulnar or median 
nerves.

In January 1998, the veteran underwent a "fee basis" 
neurologic examination, as requested by the RO.  Although the 
examiner focused on the veteran's claimed neck disorder, the 
Neurological examination revealed that the cranial nerve 
function I-XII was normal.  The strength in the upper 
extremities appeared to be normal, but the veteran had some 
decreased grip strength bilaterally.  Individually tested 
muscles from the median, ulnar and radial nerves were 
essentially normal.  He did have some atrophy of the ulnar 
innervative muscles in the hands.  The veteran complained of 
decreased sensation in the median distribution of both hands 
but Tinel's and Phalen signs were negative.  The reflexes 
were reduced throughout.

According to a July 2000 "fee basis" neurologic examination 
report, written by the same examiner who wrote the January 
1998 examination report, the veteran complained of bilateral 
hand numbness and wrist pain, predominantly in the thumb and 
next finger.  Nerve conduction studies and EMG in 1998, 
performed by this examiner, showed electrical evidence for 
left carpal tunnel syndrome and a right ulnar delay at the 
elbow.  The neurological examination revealed that the 
veteran had decreased grip bilaterally but full strength in 
the upper extremities.  He had full strength in the abductor 
pollicis brevis muscles bilaterally and with the finger 
flexors and extensors.  No fasciculations were appreciated.  
The reflexes were symmetric throughout.  A positive Tinel's 
sign was present in the right wrist and right elbow.  The 
examiner provided the impression that the veteran continued 
to have left hand pain that appeared to be a residual from 
his carpal tunnel syndrome.  The examiner noted that this 
neurological examination was essentially unchanged from his 
previous examination in January 1998.

According to a January 2002 VA examination report, the 
examiner noted the veteran's history of carpal tunnel 
syndrome of the left hand as previously discussed above.  The 
veteran complained predominantly about his left hand and not 
his right.  Physical examination revealed normal range of 
motion of all fingers with full flexion and extension.  The 
wrist could fully flex and extend, abduct and adduct, and 
there was no ulnar or radial deviation.  The thumb could 
fully abduct, adduct, appose, extend, and flex.  There was no 
weakness in flexion of the thumb or first two fingers.  There 
was no significant thenar atrophy.  The veteran claimed that 
all four finger tips and thumb were numb 

The VA outpatient treatment records dated since 1995 show no 
more than mild impairment with respect to the veteran's 
carpal tunnel syndrome of the left wrist.

Findings are indicative of no more than mild incomplete 
paralysis of the median nerve.  Further, the findings, which 
show only sensory impairment, i.e., pain, do not reflect more 
than mild functional impairment.  The weight of the evidence 
shows this condition remains no more than 10 percent 
disabling based on impairment equivalent to mild incomplete 
paralysis under Code 8515.  

The Board finds that the favorable evidence of record is 
outweighed by the evidence discussed in the preceding 
paragraphs.  With respect to the veteran's written 
statements, it is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits with 
respect to a rating in excess of 10 percent.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's service-connected carpal 
tunnel syndrome of the left upper extremity.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's carpal tunnel syndrome of the 
left upper extremity has resulted in frequent periods of 
hospitalization.  As noted above, the evidence indicates that 
the veteran's service-connected carpal tunnel syndrome of the 
left upper extremity does not render him unemployable.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an extra-
schedular evaluation, is not warranted.


ORDER

An increased initial rating for left carpal tunnel syndrome 
is denied.


REMAND

With regard to his service-connected status postoperative 
laminotomy L5-S1, the veteran maintains that this disability 
is more disabling than currently evaluated.  The Board notes 
that during the pendency of the veteran's appeal, the 
diagnostic criteria for evaluating intervertebral disc 
syndrome were revised, effective September 23, 2002.  See 67 
Fed. Reg. 54,345-49 (August 22, 2002).

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

The RO has not considered the veteran's claim based on the 
amended schedular criteria.  The veteran has not been 
notified of the changes in the regulation and has not been 
afforded any opportunity to present relevant argument.  The 
Board concludes, due to the substantive nature of the new 
schedular criteria, that it is unable to adjudicate the 
veteran's claim for increase without violating his statutory 
and regulatory procedural rights by addressing a question not 
properly considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, new VA orthopedic and neurological 
examinations should be ordered.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 38 
C.F.R. § 3.655 (2002).

Finally, the RO should assure that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) have been met.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions: 

1.  The RO should assure compliance with 
the VCAA and implementing regulations and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002). 

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his status postoperative 
laminotomy L5-S1 since January 2003.  
After securing any necessary release(s) 
from the veteran, the RO should attempt 
to obtain copies of all identified 
records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiners.

(a)  The orthopedic examiner should 
provide detailed findings as to the 
following.  In reporting the 
findings, the examiner should 
attempt to dissociate those 
manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe the current state 
of the veteran's lumbosacral 
spine.

(2)  Undertake range of motion 
studies of the lumbosacral 
spine, noting the exact 
measurements for forward 
flexion, extension, lateral 
flexion, and specifically 
identifying any excursion of 
motion accompanied by pain.  
The examiner should identify 
any objective evidence of pain 
and provide an assessment of 
the degree of severity of any 
pain.

(3)  Ascertain whether the 
lumbosacral spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability, and, if 
feasible, express this in terms 
of the degree of additional 
range of motion loss, or 
favorable or unfavorable 
ankylosis due to weakened 
movement, excess fatigability, 
or incoordination.

(4)  Determine if there is 
increased functional impairment 
during flare-ups or when the 
lumbosacral spine is used 
repeatedly over a period of 
time.  If feasible, this should 
also be portrayed in terms of 
the degree of additional range 
of motion loss on repeated use 
or during flare-ups.  

(5)  Provide an opinion with 
supporting rational concerning 
the impact of the veteran's 
lumbosacral spine disability on 
his ability to work.

(b)  The neurological examiner 
should respond to each of the 
following.  In reporting the 
findings, the examiner should 
attempt to dissociate those 
manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe any and all 
neurological manifestations 
attributable to the service-
connected lumbosacral spine 
disability.  

(2)  Note whether there are 
recurring attacks of 
intervertebral disc syndrome 
and whether only little 
intermittent relief is 
achieved.  Also, note whether 
there is present or absent 
persistent symptoms compatible 
with neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(3)  Quantify the number of 
weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the past 12 months.  

(4)  Offer an opinion with 
supporting rationale as to the 
effect of the service-connected 
lumbosacral spine disability 
(as separate and distinct from 
the veteran's nonservice-
connected disabilities) on the 
veteran's ability to work.

If the examiners are unable to 
render any opinion requested, 
it should be so indicated on 
the record, and the reasons 
therefor should be noted.  The 
factors upon which any medical 
opinion is based should be set 
forth fully for the record. 

5.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  In 
evaluating the veteran's service-
connected status postoperative laminotomy 
L5-S1, the RO should ensure that both the 
former and revised diagnostic criteria 
are considered.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the revised 
diagnostic criteria for evaluating 
intervertebral disc syndrome.  The 
veteran and his representative should be 
given the appropriate period of time to 
respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



